-   .




                            November 13, 1962


        Honorable Jules Damiani, Jr.   Opinion No. WW-1471
        Criminal District Attorney
        Court House                    Re:   Whether the Judge of the
        Galveston, Texas                     Court of Domestic Relations
                                             of Galveston County has the
                                             authority to act as Judge of
                                             a District Court of said
                                             County in cases pending in
                                             said district court of which
                                             said Court of Domestic Rela-
                                             tions has concurrent juris-
        Dear Mr. Damiani:                    diction.
                  From your letter requesting an opinion of this office,
        we quote the following:
                  II
                   . . .
                  "After the Court of Domestic Relations became
             effective, the DIstrictCourts of Galveston County,
             by agreement, transferred to said Court all divorce
             cases in which the custody, visitation and support
             of minor children was involved and retained in their
             own courts all divorce cases in which no minor chlld-
             ren were involved.

                  "Likewise, all divorce cases filed since that
             time in which minor children are involved have been
             filed In the Court of Domestic Relations and all
             other divorce cases are filed in the District Courts.
             As a practical matter, there are times when a dlv-
             orce case in which no minor children are involved may
             be filed in one of the District Courts, and immediate
             orders are needed and none of the District Judges
             are available, but the Judge of the Domestic Relations
             Court is available.
                  "Will you please give us your official opinion
             as to whether or not, under the present law, the
             Judge of the Court of Domestic Relations of Galveston
             County has the right and authority to act as Judge
Hon. Jules Damiani, Jr., page 2 (WW-1471)


     of a District Court of said county in a divorce
     case or other case pending in said District Court
     of which said Court of Domestic Relations has con-
     current jurisdiction."
          By the provisions of Article 5,    Section 1 of the
Constitution of the State of Texas, "The    Legislature may es-
tablish such other courts as it may deem    necessary and pre-
scribe the jurisdiction and organization    thereof, and may
conform the jurisdiction of the district    and other inferior
courts thereto."
          Under this grant of power, the 57th Legislature in
the Third Called Session enacted Senate Bill 101, now codified
as Article 2338-16, Vernon's Civil Statutes, which created the
Court of Domestic Relations for Galveston County.
          Section 10 of Article 2338-16, supra, reads in part
as follows:
         "Sec. 10. All cases, applications, complaints
    and all other matters over which the Court of Domestic
    Relations is herein given jurisdiction may be trans-
    ferred to or instituted in said Court; said Court and
    the Judge thereof may transfer any such cases, com-
    plaints, or other matters to any District Court of
    Galveston County having jurisdiction thereof under
    the laws of the State of Texas, with the consent of
    the Judge of such Court, and the Judge of such Dis-
    trict Court may try all such cases, complaints, or
    other matters which may be so transferred.
    of a District Court of Galveston County may *
    discretion preside as Judge of the Juvenile Court and
    the Court of Domestic Relations and hear and determine
    all such cases, complaints, or other matters over which
    the Judge of such District Courts has jurisdiction under
    the laws of the State of Texas, with the same authority
    to act as Presiding Judge over all such cases, complaints,
    or other matters for all purposes, and to the same ex-
    tent as the Judge of the Court of Domestic Relations
    and such Judge of a District Court of Galveston County,
    Texas, may sit in his own court room the Juvenile
    Court Room, the court room of any other District Court
    within the county, or the Court of Domestic Relations
    and hear and determine any case, complaint, or matter
     ending in th Court of Domestic Relations, . . ."
     Emphasis addgd)
Hon. Jules Damiani, Jr., page 3 (ww-1471)


          By this Section it is specifically provided that any
Judge of a District Court of Galveston County may preside as
Judge of the Court of Domestic Relations and hear and determine
any case, complaint, or matter pending In said Court. This
Section is absent of any such authority being granted the Judge
of the Court of Domestic Relations. Further examination of
the other sections of Article 2338-16, supra, fails to dis-
close any such grant of authority.
          From time to time the Legislature, in its wisdom has
created Courts of Domestic Relations in other counties of this
State. One of these statutes, Article 2338- 9, Section 9, Ver-
non's Civil Statutes, provides:
            "Sec. 9. Immediately after this Act takes
     effect, all divorce cases now pending in the Dis-
     trict Courts of Dallas County shall be transferred
     to the Court of Domestic Relations court created
     by this Act. Thereafter, the Judges of the Dis-
     trict Courts or of the Juvenile Court of Dallas
     County may transfer any case, within the juris-
     diction of the Court of Domestic Relations created
     by this Act, to said Court of Domestic Relations,
     and the Judge of the Court of Domestic Relations
     may transfer any case pending in said court, with
     the consent of the Judge, to any other District
     Court or the Juvenile Court of Dallas County. Said
     Court of DomesticRelations may also sit for any
     of the District Courts of Dallas County or the Juve-
     nile Court and hear and decide for such courts any
     case coming within the jurisdiction of the Court of
     Domestic Relations created by this Act. All Dis-
     trict Courts of Dallas County, may likewise sit for,
     hear and decide cases pending in said Court of Dc-
     mestic   Relations, as the sitting for, hearing and
     deciding of cases is now or may hereafter be author-
     ized by law for all District Courts of Dallas County."
     IEmphasis added)
          From the language of the above Section, it can be seen
that the Judge of the Court of Domestic Relations for Dallas
County may sit for any District Court of Dallas County, and hear
and determine any case coming within the .jurisdictionof the Court
of Domestic Relations. No such provision is found in Article 2338-
16, supra.
                                                              -    .




Hon. Jules Damiani, page 4 (WW-1471)


          Under Article 2338-16, supra, the Legislature has not
deemed it necessarv to arant authoritv to the Judge of the Court
of Domestic Relations to sit or preside for a District Court,
We therefore are of the opinion that In absence of such grant,
of aut'nority,the Judge of the Court of Domestic Relations can-
not act as Judge of a District Court.

                    SUMMARY
          Under the provisions of Article 2338-16, Ver-
     non's Civil Statutes, the Judge of the Court of
     Domestic Relations for Galveston County has no
     authority to act as Judge of a District Court of
     said County in cases pending in said District Court
     of which said Court of Domestic Relations has
     concurrent jurisdiction.
                              Sincerely,
                              WILL WILSON




0LB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles Lind
Cecil Rotsch
Ernest Fortenberry
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore